In re Louisiana State of; Public Safety & Corr. Dept, of; Transportation & Devel*487opment, Dept, of; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Sabine, 11th Judicial District Court Div. C, No. 49,690; to the Court of Appeal, Third Circuit, No. CW 01-00598.
Denied. Because the trial court’s order requires the Department of Public Safety to produce all reports of accidents which have occurred in the parish, the information may be produced independently by the Department of Public Safety without the use of the Department of Transportation and Development’s database. See Fraley v. State of Louisiana, Department of Transportation and Development, 01-2467 (La.9/7/01), 795 So.2d 1217.